McCulloch, C. J., (dissenting). I think the testimony was sufficient to warrant the submission to the jury of the issue as to whether or not appellees looked and listened for the approaching train so as to absolve themselves from the charge of contributory negligence; but the court erred, I think, in giving instruction No. 9, telling the jury, in substance, that failure to look and listen did not necessarily constitute negligence. There are no authorities, so far as I am able to discover, supporting the views of the majority that whe-re a stationary gong is placed at a .crossing, its failure to ring constitutes an assurance of safety and an invitation to a traveler to proeeed, so as to change the rule of law as to duties of travelers to look and listen. On the contrary, all of the authorities on that subject .adhere to the rule that under such circumstances the law imposes an absolute duty on the traveler to look and listen for the approach of trains. Jacobs v. A. T. & S. F. Ry. Co., 154 Pac. (Kan.) 1023; McSweeney v. Erie Rd. Co., 93 App. Div. (N. Y.) 496; 3 Elliott on Railroads, Sec. 1171. The majority rely on the case of Chicago, R. I. & P. Ry. Co. v. Hamilton, 92 Ark. 400, where it was held that an open gateway at a railroad crossing constituted an invitation to travelers. The distinction, however, is made very plain by the Kansas case just cited where it is said that where there is a gate operated by a flagman, the traveler has a right to rely upon the fact that the safeguards were under the control- of human intelligence, whilst in the use of mechanical appliances there was no such reliable assurance because the appliances might be out of repair. The court said: “.An electrical bell, which at most can be nothing but a warning of an approaching train to those who listen, cannot be classed with a gate •thrown across a street to prevent passing over railroad tracks; neither can it be classed with a flagman who stands in the street and stops those who desire to cross when there is danger. It is more nearly analogous to the locomotive bell and whistle. Failure to ring the engine bell or sound the whistle does not relieve a traveler from the duty to look and listen before attempting to cross a railroad track. If the plaintiff’s contention in this respect is correct, a railroad increases its responsibility and liability by putting in electric bells at highway and street crossings. The object in putting in electric bells is to promote public .safety, not to increase railroad liability; Silence of such a bell is not an invitation to cross railroad tracks without taking the ordinary precautions. ’ ’ The statutes of this State require warning to be given by bell and whistle when a train is approaching a public crossing, and yet this court has never been asked to decide that the traveler may, when he fails to hear those signals, relax his diligence and thus he excused from the absolute duty to look and listen until the danger point has been passed. On the contrary, all of our decisions are to the effect that a traveler must look and listen. Judge Elliott has this to say on the subject: “If the failure to obey statutory requirements or provisions of municipal ordinances excused the traveler from himself exercising the care which the law requires of him there would seldom be any question of contributory negligence, and a multitude of decisions would be rendered nugatory. The omission of signals or the like cannot ordinarily be regarded as a direction or invitation to cross, or as an assurance that there is no danger.” 3 Elliott on Railroads, Sec. 1171. I dissent, therefore, from the decision of the majority holding that instruction No. 9 was a correct declaration of the law applicable to the issues presented in the case.